Citation Nr: 1045212	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In his February 2008 substantive appeal, the Veteran requested a 
hearing before the Board.  The Veteran was scheduled for an 
October 2010 hearing; however, withdrew his request in a 
September 2010 written communication. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus is 
causally or etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claim of entitlement to service 
connection for tinnitus, given the favorable grant of service 
connection for the Veteran's claim, any deficiencies as to VA's 
duties to notify and assist are deemed moot and no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Service Connection 

The Veteran contends that his tinnitus was incurred as a result 
of noise exposure during active service.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  The Veteran's May 1972 physical induction examination 
and August 1972 Report of Medical History, April 1974 separation 
physical examination, as well as his service treatment records 
are negative for complaints, treatment, or a diagnosis of 
tinnitus.  

In the December 2005 claim, the Veteran reported that his 
tinnitus disability began in 1974, and that he was treated by Dr. 
J. in 1975 and 1976. 

In a January 2006 statement, the Veteran reported that the 
ringing in his ears can fluctuate from a low to medium volume.  

In a September 2009 private opinion letter, Dr. G.Y. indicated 
that the Veteran suffers from tinnitus, which is commonly a late 
effect of exposure to excessive noise.  Dr. G.Y. further reported 
that the Veteran experienced considerable and potentially 
dangerous high-volume sound exposure while serving in the 
military and this exposure may certainly be the cause of his 
current problem.  Because of the many years that had passed since 
his military service, it was impossible to draw a definite cause 
and effect relationship; however, "it appears that [the 
Veteran's] tinnitus is at least as likely as not related to noise 
exposure during his service."  

In a September 2010 statement, the Veteran reported that he was 
exposed to rifle fire, machine gun fire, grenades, and claymore 
mines during basic training in service.  He further reported that 
although he had the use of earplugs to deter the loud piercing 
noises encountered at the range, he did not utilize earplugs 
during surprise encounters and training maneuvers.  Specifically, 
the Veteran reports being exposed to a simulator grenade thrown 
in his direction during a night maneuver which exploded within a 
few feet from him; he did not have any preparation time in using 
hearing protection and the blast was the most defining experience 
he ever had.  He further reported that during his military police 
training, he was exposed to the sounds of multiple weapons.   

The Veteran has been diagnosed with tinnitus.  Tinnitus is 
subjective and the kind of condition which lay evidence is 
competent to describe, to include the time of onset.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has 
presented written statements regarding his in-service exposure to 
noise, as well as his incurrence of tinnitus that began in 1974 
and that he sought treatment shortly after service.  As a result, 
the Veteran's lay contentions as to the continuity of 
symptomatology of his tinnitus constitute competent evidence.  

Furthermore, the September 2009 private opinion letter from Dr. 
G.Y. provides a current diagnosis of tinnitus and an opinion 
relating the diagnosis to the Veteran's noise exposure during 
service.  

As the Veteran currently has tinnitus, has provided competent 
evidence of onset in service and continuity of symptomatology 
since then, and there is a medical opinion that relates his 
tinnitus to noise exposure in service, affording the Veteran the 
benefit of the doubt, the Board finds that service connection for 
tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


